Case 4:20-cv-11658-MFL-APP ECF No. 34 filed 10/30/20        PageID.357    Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

JADA MARIE VAUGHN,

             Plaintiff,                             Case No. 20-cv-11658
                                                    Hon. Matthew F. Leitman
v.

BRIAN WILSON, et al.,

           Defendants.
_____________________________________________________________________/

                   ORDER TERMINATING DEFENDANTS’
                  MOTION TO DISMISS (ECF No. 21) AS MOOT

      On August 31, 2020, Defendants Correct Care Solutions, Danielle Veatch, Joyce

Woodiwiss, and Evan Soltis (the “CCS Defendants”) filed a motion to dismiss the claims

brought against them by Plaintiff Jada Marie Vaughn in her Complaint. (See Mot. to

Dismiss Compl., ECF No. 21.) After the CCS Defendants filed that motion, Vaughn filed

a First Amended Complaint. (See First Am. Compl., ECF No. 23.)

      The CCS Defendants have now moved to dismiss the First Amended Complaint.

(See Mot. to Dismiss First Am. Compl., ECF No. 27.) Accordingly, because the CCS

Defendants have filed a new motion to dismiss the First Amended Complaint, the Court

TERMINATES AS MOOT their motion to dismiss the initial Complaint (ECF No. 21).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 30, 2020


                                          1
Case 4:20-cv-11658-MFL-APP ECF No. 34 filed 10/30/20          PageID.358     Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 30, 2020, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9761




                                           2
